Opinion on Petition for Rehearing. Per Curiam: On petition for rehearing the claimant contends that in the construction of its hard-surfaced roads the State is not engaged in a governmental function, and as authority for its contention cites the case of Hanrahan vs. City of Chicago, 289 Ill. 400; City of Chicago vs. Seben, 165 Ill. 371; and McQuillin on Municipal Corporations, 2d Edition, Volume 6, pages 798-801; also Byrne vs. Chicago General Railway Co., 169 Ill. 75; and City of Chicago vs. Tribune Company, 307 Ill. 595. Neither of the two cases last cited involve the question which is involved in this case, and neither of such cases is authority for the proposition contended for by claimant. The case of Hanrahan vs. City of Chicago and the case of City of Chicago vs. Seben involve the question of the liability of a city for personal injuries sustained by reason of the negligence of such city in the maintenance of its public streets. There is no question but what a city is liable for the negligence of its servants and agents in the maintenance of its public streets, but the law making it so liable is regarded as an exception to the general rule, and is based upon the theory that cities are organized at the instance and request of their own citizens and for considerations which affect, more or less, their private interests; they are regarded as corporations created for their own benefit, and therefore as to the maintenance of the streets within their corporate limits, they are considered as acting in a municipal or ministerial and not in a governmental capacity. Kinnare vs. City of Chicago, 171 Ill. 332; Johnson vs. City of Chicago, 258 Ill. 494; Roumbos vs. City of Chicago, 332 Ill. 70. The case of City of Chicago vs. Seben, cited by claimant, was analyzed and considered by the Supreme Court in the case of Kinnare vs. City of Chicago, 171 Ill. 332, in which last mentioned case the court distinguished between the duties thrust upon a city by the General Assembly through the General Corporation Act, as in the Seben case, and the duties performed by the City as an agency of the State in the general administration of State government, as in the Kinnare case, in which case it was held that the City was not liable for the negligence of its servants and agents in the construction of a schoolhouse. In the Ehnnare case, the Supreme Court quotes with approval from Dillon on Municipal Corporations as follows: “The general doctrine of the American courts, as we shall presently see, in respect of municipal corporations proper, has been to hold them civilly liable for injuries from defective streets, although the ground for the distinction — which gives a cause of action if the injury happens within the limits of the municipality having control of the streets therein and denies it if it happens within the limits of a township or county having like control over highways and adequate means of discharging its public duties in respect thereto — is not as satisfactory to the mind as could be desired.” In the case of Roumbos vs. City of Chicago, 332 Ill. 70, the court, on page 77, said: “Cities become incorporated by the voluntary act of their inhabitants, for the benefit of the territory incorporated and the people residing within the corporation. By their incorporation they receive certain powers and privileges and assume certain duties and obligations. So far as they are exercising these privileges and duties in the interest of the general public (the people of the State at large) they represent the sovereignty of the State and are not liable for the negligence of their officers and agents in the performance of such duties, but so far as their acts concern merely the interest of the particular locality and its inhabitants they are responsible, the same as private corporations.” It is well settled in this State that the law which makes a city liable for the negligence of its servants and agents in the construction or maintenance of its streets, does not apply to townships, or counties, nor by analogy to the State. Some of the cases which hold that the construction and maintenance of roads and bridges are governmental functions for which there is no liability on the part of a county or township in the absence of a Statute making it liable, are the following: Hedges vs. County of Madison, 1 Gilman 566; Town of Waltham vs. Kemper, 55 Ill. 346; Bussell vs. Town of Steuben, 57 Ill. 35; White vs. County of Bond, 58 Ill. 297; Cooney vs. Town of Hartland, 95 Ill. 516; Nagle vs. Wakey, 161 Ill. 387. Under the well established law of this State, there can be no question but what the State in the construction and maintenance of its hard-surfaced roads is acting in a governmental capacity. The petition for rehearing is therefore denied.